DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of group I and species B, figs. 5-6, in the reply filed on 02 May 2022 is acknowledged.  The traversal is on the ground(s) that i) groups I and II should be examined together because the combination requires all the particulars of the subcombination, and ii) that species B and D should be examined together based on paragraph [0083] of the specification.   Argument i is found persuasive, and groups I-II will be examined together. Argument ii is not found persuasive because although species D may share structural similarities with species B as stated in paragraph [0083], the fluid port being configured as a sleeve that is rotatable relative to the housing as described in paragraph [0084] is distinct from species B. The requirement is still deemed proper and is therefore made FINAL. 
It is noted that applicant has indicated claims 1-2 and 4-11 as reading on the elected species.  However, claims 5, 6, 18, and 19 require the port be rotatable relative to the housing, a feature not found in species B, but rather in species D, as described above. Further, claim 11 requires the leak indicator to be a passageway that intersects the housing passageway at a location between the first seal and the second seal, a feature found only in species A (see paragraph [0059]). 
Therefore, claims 3, 5, 6, 11-13, 16, and 18-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention or species, there being no allowable generic or linking claim. 

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claim 1 is objected to because claim 1, line 8 contains a duplicate recitation of “and”.
Claim 14 is objected to because the second-to-last line contains a duplicate recitation of “and”.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 4, and 7-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ott (USP 6,085,782).
In regards to claim 1, Ott discloses a quick connect fluid connector swivel, comprising: 
a first portion (1) that is mechanically and fluidly connectable to a first fluid system; 
a second portion (2, 3) that is mechanically and fluidly connectable to a quick connect fluid connector that is connectable to a second fluid system;
 a fluid passageway (central bore) that fluidly connects the first portion and the second portion to permit fluid communication between the first fluid system and the second fluid system via the quick connect fluid connector; and 
 the first portion and the second portion are rotatable relative to one another about a longitudinal axis (see at least abstract).
In regards to claim 2, Ott further discloses the first portion and the second portion are longitudinally displaceable relative to one another along the longitudinal axis (see at least abstract which discloses rod 2 being axially displaceable to the first portion 1).
In regards to claim 4, Ott further discloses the first portion is a housing with a port (34) that is mechanically and fluidly connectable to the first fluid system; 
the second portion is a shaft that is disposed within the housing (shown in fig. 1), an end of the shaft is mechanically connectable to the quick connect fluid connector, and the shaft includes at least a portion of the fluid passageway (central bore shown in fig. 1).
In regards to claim 7, Ott further discloses the housing has a housing first end, a housing second end, and the longitudinal axis extends from the housing first end to the housing second end; 
a housing passageway (central bore) formed in the housing along the longitudinal axis, the housing passageway extending through the housing first end; 
the port is in fluid communication with the housing passageway (shown in fig. 1); 
the shaft is disposed in the housing passageway, the shaft having a shaft first end (12a), a shaft second end, and a shaft axis that is coaxial to the longitudinal axis; 
the shaft first end is connectable to the quick connect fluid connector; 
the shaft is rotatable relative to the housing about the shaft axis, and the shaft is longitudinally displaceable relative to the housing in a direction parallel to the shaft axis (see at least abstract); 
a first stop (see at “29”) that limits longitudinal displacement of the shaft relative to the housing in a first longitudinal direction and a second stop (see column 6, lines 12-21) which states that the shaft 2 is preventing from moving further longitudinally than shown in fig. 4) that limits longitudinal displacement of the shaft relative to the housing in a second longitudinal direction; and 
the fluid passageway includes a shaft fluid passageway formed in the shaft along the shaft axis and extending from the shaft first end in a direction toward the shaft second end, the shaft fluid passageway is in fluid communication with the port (shown in fig. 4).
In regards to claim 8, Ott further discloses the port is formed in a side of the housing between the housing first end and the housing second end (shown in fig. 1); and further comprising: 
a first seal (see seals on both side of port “34”) that seals between the shaft and the housing, the first seal is located between the port and the housing first end; 
a second seal that seals between the shaft and the housing, the second seal is located between the port and the housing second end (see seals on both side of port “34”); and 
the shaft fluid passageway of the shaft includes a transverse portion (36) that exits through the shaft between the first seal and the second seal thereby creating a pressure balance zone between the first seal and the second seal.
In regards to claim 9, Ott further discloses the shaft second end includes a crumple zone (29).

Claims 1, 2, 14, and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cooley (US 2012/0090713).
In regards to claims 1 and 14, Cooley discloses a combination comprising: 
a quick connect fluid connector (200) that is detachably mechanically connectable to a fluid system to process a fluid into or from the fluid system through the quick connect fluid connector; and 
a quick connect fluid connector swivel (100) connected to the quick connect fluid connector; 
wherein the quick connect fluid connector includes: 
a connector housing (201A-R) with a housing fluid passageway through which the fluid can flow; 
a connection mechanism (204, 205, 206) that is actuatable between a connected position where the quick connect fluid connector is mechanically connected to the fluid system and permits fluid to flow into or from the fluid system through the housing fluid passageway and a disconnected position where the quick connect fluid connector is not mechanically connected to the fluid system (see paragraph [0031]); 
the quick connect fluid connector swivel includes:
 a first portion  (102) that is mechanically and fluidly connectable to an additional fluid system; 
a second portion (103) that is mechanically and fluidly connected to the quick connect fluid connector; 
a fluid passageway (central bore) that fluidly connects the first portion and the second portion to permit fluid communication between the fluid system and the additional fluid system via the quick connect fluid connector and the quick connect fluid connector swivel; and 
the first portion and the second portion are rotatable relative to one another about a longitudinal axis (via threads at 101S).	
In regards to claims 2 and 15, Cooley further discloses the first portion and the second portion are longitudinally displaceable relative to one another along the longitudinal axis (via threads at 101S).

Allowable Subject Matter
Claims 10 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record does not show or suggest a quick connect fluid connector swivel/combination comprising all limitations of the claims.
Ott discloses a fluid connector swivel comprising most limitations of the claims as shown above, but does not show or suggest he housing first end includes a first removable cap threaded thereon, and the housing second end includes a second removable cap threaded thereon; and the shaft first end extends beyond the first removable cap, or a quick connect fluid connector comprising the claimed connection mechanism. 
Cooley shows a combination comprising most limitations of the claims as shown above, but does not show or suggest the first portion is a housing with a port that is mechanically and fluidly connectable to the additional fluid system; the second portion is a shaft that is disposed within the housing, an end of the shaft is mechanically connected to the quick connect fluid connector, and the shaft includes at least a portion of the fluid passageway.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Each of the remaining cited prior art shows a similar quick connect swivel.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY T DRAGICEVICH whose telephone number is (571)270-0505. The examiner can normally be reached Monday-Friday 8:00 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew D. Troutman can be reached on (571) 270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZACHARY T DRAGICEVICH/Primary Examiner, Art Unit 3679                                                                                                                                                                                                        06/30/2022